EXAMINER'S AMENDMENT

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention using cell-free nucleosome-protein adduct as a biomarker for diagnosis of cancer followed by treatment. Ordinary skilled clinicians in the field have conducted separately on nucleosome and/or proteins (transcription factor, hormone receptor, or DNA damage/repair protein) and assess cancer incidents (See Ferschin “ Nucleosome, RAGE and HMGB1 in Predicting Response to Neoadjuvant Chemotherapy in Breast Cancer”  Tumor Biol. 2010 Vol. 31:S67-S120; or Tang “High-mobility Group Box1 (HMGB1) and Cancer”  Biochim Biophys Acta 2010 131:1799; IDS references). 

The closest prior art is the reference of Urbonaviciute (“Induction of Inflammatory and Immune Responses by HMGB1-Nucleosome Complexes: Implications for the Pathogenesis of SLE”  J. Exp. Med. 2008 Vol. 205:3007; cited in the non-final office action 3/1/2019) where Urbonaviciute indeed detected complexes (adduct) of nucleosome-HMGB1. Nevertheless Urbonaviciute’s study was on systemic lupus erythematosus (SLE), not on cancer. Moreover, Urbonaviciute performed gradient-PAGE electrophoresis for detecting the adducts of nucleosome-HMGB1 (See Figure 3), not using two capturing antibodies, one for nucleosome, the other for proteins, in detecting the cell free nucleosome-protein adducts. 

NOTE: Double patenting with regard to co-pending 15/738,084 and 15/738,082 is withdrawn in pursuant to MPEP 8041(B): issuing earlier filing co-pending application (instant application 15/620,436 filed earlier).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641